Citation Nr: 0328443	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability compensation in the amount of $3,001.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1947 to April 
1950 and from May 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 Decision on Waiver of 
Indebtedness of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted a 
partial waiver of indebtedness in the amount of $3, 001.00.  
The original amount of debt was $6, 002.00.  The veteran 
disagreed with decision to collect one half of the debt or 
$3, 001.00.  Thus, the issue on appeal is as it appears on 
the cover page of the instant decision.

The Board notes that in the veteran's substantive appeal 
received in October 2001, he requested a Travel Board 
hearing.  The matter was set for hearing in June 2002.  In a 
June 2002 Report of Contact, the veteran requested that the 
hearing be rescheduled due to surgery scheduled for the day 
of the hearing.  The veteran's request was granted and the 
hearing was rescheduled for September 2002.    In a September 
2002 statement, the veteran's representative requested that 
the matter once again be rescheduled as the veteran had a 
medical emergency.  The Travel Board hearing was then set to 
be held in March 2003.  The veteran failed to appear.  As 
such, the veteran's request is deemed withdrawn. 


FINDINGS OF FACT

1.  In 2000, the veteran's disability compensation benefits 
were reduced effective July 1995, based on evidence showing 
that the veteran's marriage was terminated on June [redacted], 1995.  
This action created an overpayment in the amount of $6, 
002.00.

2.  VA waived recovery of half of the original overpayment of 
$6,002.  

3.  The veteran was at fault in the creation of the 
indebtedness at issue, but he was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

4.  Collection of the $3,001.00 overpaid would not deprive 
the veteran of basic necessities.

5.  Recovery of the overpayment at issue would not defeat the 
purpose for which disability compensation benefits were 
awarded.

6.  Failure to make restitution would result in unfair gain 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the compensation 
overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $3,001.00, would not be against 
equity and good conscience, and the appeal, therefore, is 
denied. 38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims. VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

In Barger v. Principi, 16 Vet. App. 132 (2002) it was held 
that the duties specified in the VCAA are not applicable to 
requests for a waiver of recovery of an overpayment.   
Therefore, the Board will proceed with consideration of the 
veteran's appeal without a discussion of that law.  

Factual Background

In an October 1954 rating decision, the veteran was granted 
service connection for asthenic reaction, bilateral 
conjunctival infection, and mild gastritis.  His combined 20 
percent evaluation was made effective May 1954.  In a May 
1963 rating decision, additional disability compensation was 
awarded for limitation of motion and pain in the low back, 
chronic prostatitis, and varicose veins.  At the time of this 
rating decision, the veteran's combined overall rating was 30 
percent disabling effective from September 1957.

In February 1979, based on regulations passed by Congress 
that provided additional compensation for a spouse, the 
veteran's disability compensation was amended to provide 
payment for his wife, B.J.G.  In May 1982, the veteran 
notified VA that he was divorced.  His award was adjusted 
accordingly.  In a December 1982 rating decision, service 
connection was granted for a deflected nasal septum. The 
veteran's overall combined rating was increased to 50 percent 
disabling from August 1982.  

In a September 1991 rating decision, service connection was 
granted for peripheral neuropathy of the right and left lower 
extremities. The veteran's combined rating was increased to 
60 percent disabling effective from July 1991.  The notice of 
the award dated in October 1991, informed the veteran that 
his monthly benefit was at the rate for a veteran with no 
dependents.

The veteran notified the RO in a June 1992 statement that he 
was recently married.  A marriage certificate attached showed 
the veteran was married to L.M.M. on June [redacted], 1992.  In July 
1992, the veteran was awarded additional benefits for his 
spouse.  The letter specifically informed the veteran that he 
was to notify VA immediately if there was any change in the 
number of his dependents or status.  Moreover, he was 
notified that failure to notify VA of a dependency change 
would result in the creation of an overpayment.

In February 1995, the veteran's disability compensation was 
again amended.  Additional benefits were included for the 
veteran's spouse.  The veteran was notified to inform VA of 
any change in dependency status.

Private medical records from Golden Valley Memorial Hospital 
dated between 1997 and 1998, submitted to VA in connection 
with a separate claim not currently on appeal, indicate the 
veteran repeatedly noted his marital status as divorced.  
Upon VA examination in February 1998, the veteran reported he 
lived alone and that he had been married and divorced three 
times.  VA hospital admissions in July 1997 and March 1998, 
as well as VA outpatient treatment records dated in January 
1998 and March 1998, reveal the veteran reported he lived 
alone.

In an April 1998 rating decision, the veteran was awarded 
service connection for coronary artery disease. It was noted 
that the veteran's combined rating was 100 percent from July 
1997 and 80 percent from February 1998.  The veteran was 
notified of the award of additional disability benefits in an 
April 1998 letter.  The veteran was specifically informed 
that his award of benefits included an additional amount for 
his dependent spouse.  The veteran was granted individual 
unemployability in a September 1998 rating decision.

The veteran filed VA Form 21-0538 , Status of Dependent 
Questionnaire, in August 2000.  The veteran indicated that he 
had no dependents.  The veteran attached a Judgment Entry, 
which revealed that the veteran's marriage to L.M.M. was 
dissolved as of June [redacted], 1995.  Neither party was awarded 
maintenance.  In the attached Marital Settlement and 
Separation Agreement, the veteran was to pay L.M.M. the sum 
of $5,000 dollars to be paid at the rate of $100.00 per 
month, without interest, until the marital home was sold.

The RO sent the veteran a letter in September 2000, which 
informed him that they were proposing to reduce his award 
effective July 1, 1995, based on the termination of his 
marriage.  The notice indicated that he would continued to be 
paid at the present rate for 60 days following the notice, 
which could create an overpayment, unless the veteran agreed 
to reduce his payments beginning with his next check.  In a 
September 2000 statement, the veteran requested that his 
payments be reduced with the next check in order to minimize 
overpayment.

The veteran was notified of the overpayment in October 2000.  
The veteran filed VA Form 20-5655, Financial Status Report, 
in October 2000.  The veteran listed his monthly gross salary 
as $2,343.00.  An additional sum of $3,450.00 was circled 
near 'total monthly net income'.  It is not clear whether the 
veteran himself wrote this amount.  The veteran listed the 
following monthly expenses: $625.65 for mortgage; $400.00 for 
food; $200.00 for utilities and heat; $100.00 for medical 
bills; $220.000 for gas for his automobile; $100.00 for 
medical insurance; $300.00 for MasterCard; $300.00 for 
automobile insurance; $28.00 for water; $123.77 to Firstar 
Bank; $157.14 for a truck payment; $75.00 for telephone; 
$65.00 per month for 'cable telephone'; and $100.00 for auto 
repair parts.  The veteran listed his total monthly expenses 
as $2,765.00.  

The veteran requested a waiver of the amount of indebtedness 
in November 2000.  He indicated that taking all of his 
disability payments for four (4) months would cause him undo 
financial hardship and force him to file for bankruptcy.   He 
further stated that his wife divorced him in 1995, which 
caused him to be in a "very bad emotional state."  The 
veteran indicated that he realized he made a mistake by not 
reporting his divorce, but that he felt lucky during that 
time to "remember anything."

In May 2001 the RO found no evidence of fraud, 
mispresentation, or bad faith on the part of the veteran.  
They did fault him in failing to inform their office of his 
divorce and faulted themselves for not inquiring further 
about his dependency status when VA medical records indicated 
he was living alone.  The RO granted a waiver of one half the 
debt or $3,001.00, and found that it would not be against the 
standard of equity and good conscience to collect the 
remaining one half or $3,001.00.  In the veteran's June 2001 
notice of disagreement (NOD), he indicated that according to 
his divorce settlement he was to pay his ex-wife $1,500.00 
and $100.00 per month for five years, which "morally and 
legally" made her his dependent for that five-year duration.

Analysis

Initially, the Board notes that the amount of overpayment in 
question is $3,001.00.  The veteran has not disputed the 
amount of the debt in question and thus, has not raised the 
question of propriety of creation of the overpayment.  See 
38 C.F.R. § 1.911(c)(1).  

The veteran essentially argues that he is entitled to a full 
waiver of recovery of the overpayment at issue based on undue 
financial hardship.

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).    Pursuant to 38 C.F.R. § 3.901(a), 
fraud has been defined as:

 "[a]n act committed when a person 
knowingly makes or causes to be made or 
conspires, combines, aids, or assists, in 
agrees to, arranges for, or in any way 
procures the making or presentation of a 
false or fraudulent affidavit, 
declaration, certificate, statement, 
voucher, or paper, concerning any claim 
for benefits ..." 

Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Bad 
faith has been defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2).

The RO determined that no fraud, misrepresentation, or bad 
faith was involved in this case, and the Board agrees.  There 
is no indication of fraud or misrepresentation.  After the 
veteran's divorce in 1995, he did not submit any forms 
falsely indicating that he was still married.  There is also 
no indication of bad faith.  The veteran has maintained that 
he was in a "very bad emotional state" due to his divorce. 
VA medical records contained in the claims folder indicate 
the veteran was seeking treatment, to include psychiatric 
treatment, and that he reported that he was living alone.  
The veteran did not hide his marital status from VA 
examiners. 

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  
38 C.F.R. § 1.963(a). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  The 
regulations set forth six non-exclusive elements that must be 
addressed to determine whether the facts and circumstances in 
a particular case dictate that collection of an overpayment 
would be against equity and good conscience.  Id.  Each of 
the six elements must be addressed. 

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  In this case, the debt at 
issue was created when the veteran failed to properly inform 
the RO of his divorce when it became final in June 1995.  The 
veteran was at fault for accepting additional benefits that 
were awarded based on having a dependent spouse. The veteran 
was notified in letters dated in July 1992 and February 1995 
that he had been awarded additional benefits for his spouse.  
These letters specifically informed the veteran that he was 
to notify VA immediately if there was any change in the 
number of his dependents or status.  In addition, he was 
notified that failure to notify VA of a dependency change 
would result in the creation of an overpayment.  Finally, the 
veteran was again notified of the award of additional 
disability benefits in an April 1998 letter.  The veteran was 
explicitly informed that his award of benefits included an 
additional amount for his dependent spouse.  In light of the 
veteran's failure to notify the RO of his divorce and his 
subsequent acceptance of additional benefits for his 
dependent spouse, he is at fault in creating the overpayment.   

The veteran indicated in his NOD that he was ordered to pay 
his ex-wife $1,500 and $100.00 per month for five years in 
accordance with the settlement agreement.  He argues that 
"morally and legally" for that five year period, his ex-
wife was his dependent.  The Marital Settlement and 
Separation Agreement indicates that a debt of $5,000.00 in 
installments of $100 per month was for payments on the 
marital home until such time as the house was sold.  There is 
no indication in the file when the veteran sold the home and 
therefore, it is not clear how long the veteran in fact paid 
these installments.  That aside, there are no provisions in 
the regulations, which provide for extension of dependent 
status based on debt obligations in accordance with a 
property or divorce settlement.  Thus, the veteran's argument 
that his ex-wife remained his dependent fails and he is still 
held responsible for creation of the overpayment.

The next element concerns "balancing of faults."  38 C.F.R. 
§ 1.965(a)(2).  This requires weighing the fault of the 
debtor against the fault of VA.  While the RO duly notified 
the veteran to report any change in dependency status, VA 
treatment records contained in the claims folder clearly 
indicate the veteran reported that he lived alone. In the May 
2001 decision, the RO admitted fault for not inquiring 
further about the status of his dependents.  As a result, the 
RO waived one half of the debt or $3,001.00, in 
acknowledgment of their fault.  The Board agrees with the 
RO's determination and acceptance of one half of the creation 
of overpayment.  However, the question remains whether the 
veteran is responsible for repayment of the other remaining 
half of the overpayment.

The third element to be address is "undue hardship."  The 
standard is "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  As discussed above, the veteran submitted a 
Financial Status Report in connection with his waiver 
request.  While the form is somewhat confusing as to the 
actual amount of monthly income, the RO found that the 
evidence of record showed monthly income in the amount of 
$3,450.00.  The veteran has not contended otherwise, and 
thus, the Board accepts this amount as accurate.  Based on 
this figure, the veteran earns $41,400.00, per year.  The 
veteran claims that collection of the $3,001.00, overpayment 
would cause him to file bankruptcy if his disability check 
was withheld for four months.  First, the Board notes that 
there is no evidence of record to suggest that the RO 
proposed withholding all compensation until the debt was 
satisfied.  Second, it appears based on expenses reported of 
$2,765.00 per month (his total); the veteran would have a 
surplus of $685.00 per month. When the Board looks at the 
list of monthly expenses submitted by the veteran, his income 
is more than sufficient to provide for his basic necessities.  
The Board has also looked at the veteran's monthly payments 
on installment contracts and other debt.  As the overpayment 
of disability compensation benefits is a valid debt to the 
government, there is no reason that the veteran should not 
accord VA the same consideration that he accords his private 
creditors.  After careful analysis of the veteran's financial 
status, it is the Board's opinion that payment of the 
outstanding indebtedness in reasonable monthly installments 
would not prevent the veteran from providing himself the 
basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  Disability 
compensation benefits exist if the veteran is determined to 
be disabled as the result of personal injury or disease while 
in the active service if the injury or disease was incurred 
in or aggravated in the line of duty. 38 C.F.R. § 3.4(b)(1). 
The veteran has been service connected for a multitude of 
disabilities and is currently receiving 100 percent 
disability compensation benefits.  Recovery of the 
overpayment of benefits, to which the veteran was not 
entitled, would not defeat the purpose for which they were 
awarded. 

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran failed to advise the RO of his June 1995 
divorce until August 2000.   The overpayment consists of the 
additional VA benefits that he received for a dependent 
spouse, to which he was not entitled under the law.  The 
Board finds that receipt of these additional VA benefits 
constituted unjust enrichment to the extent of benefits in 
the amount of $3,001.00.  

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence of record that he in fact relied upon the additional 
benefits for his dependent spouse. 

After review of all the evidence of record, carefully 
weighing all relevant factors and the contentions of the 
veteran, the Board finds that recovery of the overpayment of 
$3,001.00 would not be against equity and good conscience.  
38 U.S.C.A. 
§ 5302.   


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits, in the amount of $3,001.00, is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



